ORDER
On August 4, 2005, respondent pleaded guilty in the United States District Court for the Eastern District of Louisiana to one count of misprision of felony, a violation of 18 U.S.C. § 4, in connection with a federal investigation into corruption at the Regional Transit Authority. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The Office of Disciplinary Counsel (“ODC”) has concurred in respondent’s petition.
Having considered the Petition for Voluntary Permanent Resignation from the Practice of Law filed by John S. Keller, Louisiana Bar Roll number 7689, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of John S. Keller for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5(c) of the Rules of Professional Conduct, as amended March 24, 2004.
IT IS FURTHER ORDERED that John S. Keller shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
/s/ Pascal F. Calogero, Jr. Justice, Supreme Court of Louisiana